Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Leonard Hua, Reg. No. 69,247, on 05/06/2021 & 05/05/2021.

The following claims have been amended:

1.  (Currently Amended)  A video playback method, wherein the method comprises:
obtaining, by a video playback apparatus, playback progress information of all sub-files in a video file, wherein the video file comprises at least three sub-files;
determining, by the video playback apparatus, a target playback progress bar list pattern from at least two preset playback progress bar list patterns according to a predetermined rule, wherein the predetermined rule is based on whether a total quantity 
displaying, by the video playback apparatus, a playback progress bar list according to the determined target playback progress bar list pattern, wherein in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of only two sequential sub-files, and in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is not the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of three sequential sub-files, and wherein a playback progress bar of a respective sub-file indicates playback progress of the respective sub-file according to playback progress information corresponding to the respective sub-file;
receiving, by the video playback apparatus, a user instruction for selecting a target sub-file to be played, wherein the target sub-file is a sub-file of the at least three sub-files; and
playing, by the video playback apparatus, the target sub-file according to the user instruction.

11.  (Currently Amended)  A video playback apparatus, comprising a processor and a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by the processor, facilitate:
, wherein the video file comprises at least three sub-files;
determining a target playback progress bar list pattern from at least two preset playback progress bar list patterns according to a predetermined rule, wherein the predetermined rule is based on whether a total quantity of sub-files is greater than or equal to three and whether a currently played sub-file is a first or last episode of the video file 
displaying a playback progress bar list according to the determined target playback progress bar list pattern, wherein in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of only sequential sub-files, and in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is not the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of three sequential sub-files, and wherein a playback progress bar of a respective sub-file indicates playback progress of the respective sub-file according to playback progress information corresponding to the respective sub-file
receiving a user instruction for selecting a target sub-file to be played, wherein the target sub-file is a sub-file of the at least three sub-files; and
playing the target sub-file according to the user instruction.

obtaining playback progress information of all sub-files in a video file, wherein the video file comprises at least three sub-files;
determining a target playback progress bar list pattern from at least two preset playback progress bar list patterns according to a predetermined rule, wherein the predetermined rule is based on whether a total quantity of sub-files is greater than or equal to three and whether a currently played sub-file is a first or last episode of the video file 
displaying a playback progress bar list according to the determined target playback progress bar list pattern, wherein in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of only sequential sub-files, and in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is not the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of three sequential sub-files, and wherein a playback progress bar of a respective sub-file indicates playback progress of the respective sub-file according to playback progress information corresponding to the respective sub-file
three sub-files; and
playing the target sub-file according to the user instruction. 

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 02/22/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11, and 15 when taken in the context of the claims as a whole.  Specifically, the combination wherein determining, by the video playback apparatus, a target playback progress bar list pattern from at least two preset playback progress bar list patterns according to a predetermined rule, wherein the predetermined rule is based on whether a total quantity of sub-files is greater than or equal to three and whether a currently played sub-file is a first or last episode of the video file; displaying, by the video playback apparatus, a playback progress bar list according to the determined target playback progress bar list pattern, wherein in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of only two sequential sub-files, and in case that the total quantity of sub-files is greater than or equal to three and the currently played sub-file is not the first or last episode of the video file, the displayed playback progress bar list comprises playback progress bars of three sequential sub-files, and wherein a playback progress bar of a respective sub-file indicates playback progress of the 

At best the prior arts of record, specifically, Hunt et al. (US 2009/0158326 A1) teaches: obtaining playback progress information of all sub-files in a video file, wherein the video file comprises at least two sub-files;  displaying a playback progress bar the sub-file, and a playback progress bar of a respective sub-file displays playback progress of the respective sub-file according to playback progress information corresponding to the  respective sub-file; receiving  user instruction for selecting a target sub-file to be played and playing the target sub-file (see fig. 12, [0122]-[0125]); Hwang et al. (US 2013/0227414 A1) teaches: a position of the first progress bar 1202 and a position of the second progress bar 1212 may be determined in accordance with a playable order of the first video and a playable order of the second video, respectively; when the second video has the playable order previous to that of the first video, the controller 180 can control the second progress bar 1212 to be situated above (or below) the first progress bar 1202; when the second video has the playable order next to that of the first video, the controller 180 can control the second progress bar 1212 to be situated below (or above) the first progress bar 1202;  while the first video is output as the main image, if there are a video playable in order next to that of the first video and a video playable in order previous to the first video, the controller 180 can control cue objects 1302 and 1304 to be displayed by neighboring to the progress bar 1310 (i.e., displaying playback progress bar list according to the target playback progress bar list pattern) (see figs. 12, 13, [0171]-[0174]); Poslinski et al. (US 2006/0048184 A1) teaches: displaying a plurality of progress bars 2030, 2040, 2142 and 2144, indicating the playback status of each of 

In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, and 15 as a whole.

Thus, claims 1 and 4-15 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143